Title: From James Madison to John Randolph, 16 February 1803
From: Madison, James
To: Randolph, John


Sir,Department of State 16 February 1803
The expenses of Mr. Monroe’s mission to Paris and Madrid not being included in the estimate for the service of the current year, it is necessary that they should be added to it. It has been usual to estimate such a mission to continue a year, on which supposition the following statement is founded.


1 Year’s Salary of the Minister including the allowance of a quarter for the expenses of returning
}
9,000 —
His expenses in going to Europe in travelling there—say

3,000 —
A Secretary’s salary for 9 Months at $1,350 per annum

 1,012.50


$13,012.50
I shall be obliged to you to give this estimate such a course as will connect it with the general estimate before Congress. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Randolph was chairman of the House Ways and Means Committee.


